{¶ 1} The motion to intervene as appellee by Columbia Gas of Ohio, Inc., is granted.
{¶ 2} On July 29, 2004, appellant filed a notice of appeal. The notice of appeal did not include the certificate of filing required by S.CtPrac.R. XIV(2)(C)(2). Accordingly,
{¶ 3} IT IS ORDERED by the court, sua sponte, that appellant’s notice of appeal be, and hereby is, stricken.
{¶ 4} IT IS FURTHER ORDERED by the court that the motions to dismiss of the Public Utilities Commission and Columbia Gas of Ohio, Inc. be, and hereby are, granted.
{¶ 5} ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Moyer, C.J., Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Resnick and Pfeifer, JJ., concur in part and dissent in part.